AFFIRM; and Opinion Filed December 19, 2018.




                                                                   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-18-00020-CR
                                                        No. 05-18-00021-CR
                                                        No. 05-18-00022-CR

                                   JACK ANTHONY CHATMAN JR., Appellant
                                                   V.
                                       THE STATE OF TEXAS, Appellee

                                 On Appeal from the 292nd Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause Nos. F17-20589-V,
                                          F17-20590-V, & F17-52715-V

                                           MEMORANDUM OPINION
                                       Before Justices Lang, Fillmore, and Schenck
                                               Opinion by Justice Fillmore
           A jury found Jack Anthony Chatman, Jr. guilty of aggravated robbery, aggravated assault

with a deadly weapon, and evading arrest/detention with a previous conviction.1 The jury assessed

punishment at fifteen years’ confinement for the aggravated robbery conviction, ten years’

confinement for the aggravated assault with a deadly weapon conviction, and two years’

confinement for the evading arrest/detention conviction. In three issues in Case Nos. 05-18-00020-

CR and 05-18-00021-CR, Chatman contends the trial court erred by admitting into evidence a



     1
       Chatman was charged by indictment with, and found guilty of, aggravated robbery of Brandon Greer in Case No. 05-18-00020-CR. Chatman
was charged by indictment with aggravated robbery, and was found guilty of the lesser-included offense of aggravated assault with a deadly weapon,
of Adriana Woods in Case No. 05-18-00021-CR. Chatman was charged by indictment with, and found guilty of, evading arrest/detention with a
previous conviction in Case No. 05-18-00022-CR.
recording of a 911 call and home video surveillance footage, and by failing to limit the definitions

of intentionally and knowingly in the jury charge to the relevant conduct elements for aggravated

robbery. In one issue in Case No. 05-18-00022-CR, Chatman contends the evidence is insufficient

to prove he was lawfully detained at the time he fled from police officers.

           We affirm the trial court’s judgments.

                                                          BACKGROUND

                                                         Woods’s Testimony

           On the morning of October 17, 2016, Brandon Greer, his girlfriend, Adriana Woods, and

her children were at their apartment sleeping. Woods testified someone rang the doorbell and

Greer “rolled over to answer the doorbell on his phone.” Woods got out of bed when she heard “a

lot of stuff moving around in [the] living room,” and found Greer fighting with a black male

wearing a yellow vest “that people wear when they work at night.” At trial, Woods identified

Chatman as the man in the yellow vest. Woods initially thought Greer and Chatman were fighting

because they knew each other. She looked out the front door, saw two other black males, and

asked for their help. According to Woods, they ran into the apartment and one of them punched

her in the face, fracturing her nose. When she looked up, “there was a gun in [her] face,” and

Woods realized Chatman was not “just fighting with [Greer].” The gun pointed in her face was

silver. The intruders demanded “money and a safe.” On her knees, Woods responded that she did

not have any money. Woods testified she believed the intruders were going to kill her.

           As one of the intruders attempted to lock the front door, Vita Greer, Brandon’s mother, 2

entered the apartment whereupon he hit her on the head with a handgun and she fell to the floor.

Woods testified the intruder who hit her in the face grabbed and had his arm around her daughter.



     2
        Because Brandon and Vita share the same surname, we refer to Brandon as “Greer” and Vita as “Vita” in this opinion. Greer’s mother lived
in the same apartment complex.



                                                                     –2–
According to Woods, Chatman dropped a gun onto the floor and Chatman “[told] his friend, ‘Get

the gun’.”3 Woods testified, “when all the commotion was going on, I got up and I ran. I just

picked up my little girl and I got my son . . . and got in the closet” and called 911. Over Chatman’s

objection, a recording of Woods’s 911 call was introduced into evidence and played for the jury.

Woods testified she heard gunshots while she was calling 911. Woods remained in the closet with

her children until the police arrived. She did not know the intruders. Woods described the

intruders, their clothing, and the events she witnessed to the 911 operator and the police.

According to Woods, the intruders stole Greer’s mobile phone and Vita’s car keys.

                                                            Greer’s Testimony

            Greer testified he was asleep on the morning of October 17, 2016, when the doorbell rang

and he received a notification on his phone that someone was at his front door. He answered his

phone and saw “a guy in a yellow vest.”4 At trial, Greer identified Chatman as the intruder in the

yellow vest who “robbed [him] that day.” Greer answered the door and Chatman asked if

“Bozworth stay here?” Greer testified that after he responded no, “the next thing you know, he

say, ‘Drop out, bitch ass n*****,’ and pulled a pistol out on [him] in [his] face.” Greer tried to

slam the door shut, but Chatman fought to keep the door open. Greer slipped and fell to the ground,

and Chatman entered the apartment. Chatman pointed the gun at Greer as they fought their way

into the kitchen. Greer knocked the gun out of Chatman’s hand and it slid onto the living room

floor. Woods ran into the living room and tried to break up the fight.

            According to Greer, two other intruders ran into the apartment, and one of them punched

Woods in the nose, pointed a gun in her face, and demanded to know the location of money and a

safe. At Chatman’s instruction, the second intruder looked for Chatman’s gun while holding


     3
         Woods did not actually see the second gun. She testified that when Chatman said, “Get the gun,” the intruder holding the silver gun handed
it to the third intruder and then proceeded to look for Chatman’s gun.
     4
         Greer’s home video surveillance system included a camera at the front door that recorded images that could be viewed on his cell phone.

                                                                       –3–
Greer’s daughter. When the second intruder continued to ask Greer where the money was, Greer

responded “what money?” whereupon the intruder punched Greer in the face and hit him on the

head with a pistol. Greer testified he believed the intruders were going to kill him.

           Vita entered the apartment, and an intruder hit her on the head with a pistol.5 Vita was

screaming, and the intruder told her, “Shut up, b****. Shut up.” Vita’s husband, Terry, ran into

the apartment and threw the third intruder out of the apartment; at that point, the third intruder ran.

Terry grabbed one of the two remaining intruders. Greer testified that Terry and Chatman fought

outside the apartment while Chatman was yelling, “Pop that n*****, P.” The second intruder

repeatedly hit Greer on the head with his pistol. Chatman “started shooting.” Greer testified

Chatman “was right in front of [Greer] shooting at [Terry] right in front of the door.”

           The events occurring outside the front door were captured on Greer’s home video

surveillance system. The camera at the front door was motion activated. Video images captured

when the camera was activated were stored in a password-protected “personal file” in the “cloud.”

Greer could view the videos by accessing an “app” on his mobile phone. Over Chatman’s

objection, three video clips recorded on Greer’s surveillance system were admitted into evidence

and played for the jury. The jury heard Greer describe the events recorded on the video clips. The

first video clip showed Chatman standing outside the front door in a yellow workman’s vest,

holding a clipboard with papers attached. The second clip showed Chatman and other intruders

fighting Terry, and an intruder holding a handgun. Greer testified he saw two handguns used

during the offense. Continuous screaming can be heard in the background. In the third clip, Vita

can be heard screaming and the intruders are gone. Greer did not know the intruders.




   5
       Greer testified he “[couldn’t] see at this moment” because they were on the other side of the apartment.

                                                                      –4–
                                    Officer Pride’s Testimony

       On March 3, 2017, Dallas Police Department Officer Jamal Pride was in uniform and on

patrol duty, looking for robbery suspects. Officer Pride testified,

          The area’s known to be a high-crime area. A lot of shootings happen there.
          A lot of robberies happen there. They have multiple dope houses . . . in the
          area. Multiple drug houses in the area. So they try to keep a lot of officers
          in the area just to keep the crime rate down.

Because three robberies had occurred in the area recently, Officer Pride was on assignment waiting

for other officers to arrive to “see if [they could] ask the citizens and get some information about

who’s been committing the robberies in the area.” The description of the suspects provided to the

officers “was three black males going around the neighborhood robbing people.”

       Officer Pride was wearing a body camera. Video images recorded by the body camera

were played for the jury. Officer Pride testified he and his partner saw three black males walking

down the street and “[walked] over to have a consensual encounter with them.” According to

Officer Pride, his partner

          [m]ight have asked them about the robberies that was going on. They said
          they didn’t know nothing about it. Then we asked them for their names. They
          start giving us their name[s] and I go to my computer and run them, and one
          of them came back with [an] aggravated robbery warrant.

The arrest warrant was for Chatman, who had “volunteer[ed] his name when he was asked for it.”

Because Chatman did not have identification with him, Officer Pride returned to his computer to

verify whether the tattoos on Chatman’s forearms matched the identifying tattoos described in the

warrant. After verifying that Chatman’s tattoos matched the description, Officer Chatman again

returned to his computer to check a database that stored photographs and other information on

individuals who had been arrested. He found Chatman’s photograph, confirming the arrest warrant

was for “the same person [he was] encountering.”




                                                –5–
        After verifying Chatman’s identity, Officer Pride and another officer “pulled [Chatman]

over to the side,” told him to put his hands “up on the hood” for a pat down, and then told him to

put his hands behind his back. “[A]t that point he [took] off running.” A chase ensued and

Chatman was captured and arrested. All of the officers at the scene were uniformed and driving

marked Dallas Police Department vehicles.

        The jury convicted Chatman of aggravated robbery, aggravated assault, and evading arrest

with a prior conviction.

                                             ANALYSIS

                        Cause Nos. 05-18-00020-CR and 05-18-00021-CR

                           Issue 1: Admission of the Recorded 911 Call

        In his first issue relating to Case Nos. 05-18-00020-CR and 05-18-00021-CR, Chatman

contends the trial court erred by admitting into evidence, over his hearsay objection, a recording

of Woods’s 911 call, and argues the recording “should have been played for the [trial] court prior

to a ruling on its admissibility.” In response, the State avers Chatman’s objection was a “shotgun

objection,” which did not preserve the issue for review; and, in any event, the recording of the 911

call was admissible as a present sense impression or an excited utterance. The State argues it was

not necessary for the trial court to listen to the recording prior to ruling on its admissibility because

Woods had already testified she believed Chatman and the co-defendants were going to kill her,

called 911 for emergency help, related information to the 911 operator about the events “that she

had on her mind at the time,” was “frantic” and “afraid,” described the men who broke into her

apartment and “what [she] had just experienced,” informed the 911 operator that the men had a

gun, and provided her address to the 911 operator.




                                                  –6–
       We review a trial court’s decision to admit or exclude evidence for an abuse of discretion.

Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). The trial court abuses its

discretion if “its determination lies outside the zone of reasonable disagreement.” Id.

       Hearsay is a statement, other than one made by the declarant while testifying at trial,

offered into evidence to prove the truth of the matter asserted. TEX. R. EVID. 801(d). Generally,

hearsay statements are inadmissible at trial. TEX. R. EVID. 802. An exception exists for statements

that are present sense impressions. TEX. R. EVID. 803(1). A present sense impression is a

“statement describing or explaining an event or condition, made while or immediately after the

declarant perceived it.” Id. The underlying rationale for this exception is that “contemporaneity

of the statement with the event that it describes eliminates all danger of faulty memory and virtually

all danger of insincerity.” Fischer v. State, 252 S.W.3d 375, 380 (Tex. Crim. App. 2008).

       Here, the evidence shows Woods related to the 911 operator the events immediately

preceding her 911 call and the events contemporaneously transpiring in the apartment. Woods

testified the voice on the recording reporting the offense was hers, the recording was a fair and

accurate depiction of the 911 call she made regarding the offense, and she did not believe there

were any changes, alterations, or deletions to the recording. In the call, Woods told the 911

operator there were “three dudes,” “they’re breaking in my house,” “they have a gun,” “they’re

shooting,” “one of them punched me in the face,” she was hiding in the closet and did not know

“who these people are,” and “all they was (sic) asking for was money.” Woods stated the men

were “all black,” and described the clothing each of the three men was wearing. Woods can be

heard crying during portions of the call. Woods contemporaneously told the 911 operator when

the men left, and that “they took the key to [Vita’s] car.” Because Woods described and explained

the events as they were happening, and as she was hearing and perceiving them, the trial court

could have reasonably determined her statements in the recorded 911 call fell within the hearsay

                                                 –7–
exception of present sense impression. See Reyes v. State, 314 S.W.3d 74, 78 (Tex. App.—San

Antonio 2010, no pet.). Further, on this record, Woods’s testimony, as referenced above, provided

ample evidence to support a finding by the trial court that the recording of the 911 call contained

Woods’s present sense impressions of the events transpiring in the apartment.

       Consequently, we conclude the trial court did not abuse its discretion in admitting the

recorded 911 call. Id. We resolve Chatman’s first issue relating to Case Nos. 05-18-00020-CR

and 05-18-00021-CR against him.

                              Issue 2: Admission of the Videotape

       In his second issue relating to Case Nos. 05-18-00020-CR and 05-18-00021-CR, Chatman

contends the trial court erred in admitting into evidence home video surveillance footage that was

not authenticated and was unreliable because it did not capture all of the relevant events and

therefore was incomplete. In response, the State avers Chatman’s objection at trial was a “shotgun

objection,” which did not preserve the issue for review; and, in any event, the video was admissible

because Greer was an eyewitness to the offense; owned the surveillance system that recorded the

video footage; and testified he had reviewed the footage and it fairly and accurately depicted the

events that occurred at his home. The State further responds a detective observed the video footage

at the scene on the day of the robbery.

       We review a trial court’s ruling on authentication issues for an abuse of discretion. Fowler

v. State, 544 S.W.3d 844, 848 (Tex. Crim. App. 2018). A trial court has considerable latitude with

regard to evidentiary rulings, and we will uphold a trial court’s admissibility decision that falls

within the zone of reasonable disagreement. Id.

       To properly authenticate an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it to be. TEX. R. EVID.




                                                –8–
901(a). Texas Rule of Evidence 901 further provides, by way of illustration and not by way of

limitation, the following examples of means of authentication:

           (1) Testimony of witness with knowledge. Testimony that an item is what
           it is claimed to be.

           ....

           (2) Distinctive Characteristics and the Like. The appearance, contents,
           substance, internal patterns, or other distinctive characteristics of the item,
           taken together with all the circumstances.

TEX. R. EVID. 901(b). This rule governs the admissibility of video recordings. See Fowler, 544
S.W.3d at 848–49. Conclusive proof of authenticity is not required before allowing admission of

disputed evidence. Id. at 848. Rule 901 merely requires evidence sufficient to support a finding

that the evidence in question is what the proponent claims. Id. “[T]he most common way to

authenticate a video is through the testimony of a witness with personal knowledge who observed

the scene.” Id. at 849.

       Here, prior to admitting the video recording into evidence, the trial court asked the State to

make an offer of proof. The State indicated the camera recorded video and audio, and:

           [Greer would] testify as to this being his home surveillance system . . . [and]
           doorbell camera that recorded incidents or pieces of this offense. In
           particular, he’s going to say that [it] . . . capture[d] the image of the defendant
           outside of his apartment while he’s knocking on the door.

           And then another clip is going to be of the fight that occurred out in the
           breezeway, right outside the door[.]

           And then the third clip is going to be of the aftermath. After everybody has
           left and the witnesses also can be seen in that clip . . . coming back to the
           apartment, and his mom sort of screaming in the background.

Chatman objected to admission of the video footage under Texas Rule of Evidence 901 on the

grounds:

           [T]his video footage comes from ring.com, or it comes from a dot com of
           some sort.


                                                  –9–
          And in reviewing the discovery, what happened is the CW said, Here you are,
          law enforcement, and was able to log into a cloud and then retrieved some
          videos and then e-mailed them to law enforcement.

          Some of my concerns, number one, is that we’ve got three separate kind of
          recordings that were turned over to me. And it’s not a full, like, I don’t even
          know what I’m missing. But under optional completion obviously there’s
          portions that are missing . . . and I don’t believe that law enforcement ever
          had access to the actual account to actually download the information
          themselves.

          ....

           [I]t’s my understanding that there was no system that it was ever recorded
          to. Let alone, does this witness have the ability to talk about how this even
          works? That, I believe that this would be beyond his expertise.

          ....

           [I]t would limit our cross-examination as it relates to maybe making some
          challenges about this device and whether or not it should be considered a
          credible device because we don’t have someone who can speak intelligently
          about the ins and outs of the actual mechanism. So we have an issue as relates
          to my client’s constitutional right to cross-examine because we will not fully
          be able to cross-examine this witness about the mechanism.

          We don’t think that he is the proper authority to actually authenticate it.

          ....

           [W]e do feel like it would only be cumulative.

          And we’re going to throw in prejudicial versus probative.

Chatman later added, “At no point in time, unless the State can correct me, did law enforcement,

themselves, access the data to make sure that it was all being turned over.”

       In response, the State indicated that Greer knew how the video surveillance system worked

and could describe proper operation of the system and provide context concerning the video

recording, and explained that the video was not cumulative because it would provide the jury a

“visual of what actually happened.” The trial court overruled Chatman’s objections and granted

him a running objection.



                                               –10–
       Greer testified his apartment was equipped with a motion activated “Ring Video Doorbell”

home video surveillance system. A functioning camera at the front door was linked to his

cellphone through an “app.” Greer explained how the Ring Video Doorbell camera system

worked:

           [I]t detects motion and it records whatever motion that it detects for a certain
           amount of time. And then once that motion is – once that person is gone, it
           shuts off.

Greer receives a phone notification whenever the Ring Video Doorbell camera is activated, and

activation occurs not only when the doorbell is rung, but also if a person “walk[s] straight up to

it.” Then, Greer could “answer it,” “not answer it,” talk to the person, or decline the call. He could

also “zoom in, zoom out. . . . move the lens right or left, up and down.”        The camera records

“clips,” meaning it begins recording when the motion sensors are activated and stops recording

when the sensors do not detect motion. The video clips are automatically stored in a “personal

cloud” that is password protected.

          Greer described the events depicted in the video clips and testified the camera at his front

door captured three clips of the offense that occurred outside the apartment, he recognized the

people and voices on the video clips, the video clips accurately depicted the events occurring

outside the apartment on the day of the offense, and he believed viewing the video clips would

help the jury understand his testimony. In this case, Greer was a witness with “personal knowledge

who observed the scene,” and the State properly authenticated the video footage through Greer’s

testimony. See Fowler, 544 S.W.3d at 849. We resolve Chatman’s second issue relating to Case

Nos. 05-18-00020-CR and 05-18-00021-CR against him.

                                     Issue 3: Jury Charge Error

       In his third issue relating to Case Nos. 05-18-00020-CR and 05-18-00021-CR, Chatman

contends the trial court erred by failing to limit the definitions of intentionally and knowingly in


                                                –11–
the jury charge to the relevant conduct elements for aggravated robbery. We review a claim of

jury charge error in two steps. Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App. 2015). First,

we determine whether error exists in the charge. Id. Second, if there is error, we review the record

to determine whether the error caused sufficient harm to require reversal. Id. The degree of harm

necessary for reversal depends upon whether the error was preserved in the trial court. Marshall

v. State, 479 S.W.3d 840, 843 (Tex. Crim. App. 2016). If, as in this case, error was not preserved,

the error requires reversal only if it was “so egregious and created such harm that the defendant

did not have a fair and impartial trial.” Marshall, 479 S.W.3d at 843; see also Villarreal v. State,

453 S.W.3d 429, 433 (Tex. Crim. App. 2015).

       “Egregious harm is a ‘high and difficult standard’ to meet, and such a determination must

be ‘borne out by the trial record.’” Villarreal, 453 S.W.3d at 433 (quoting Reeves v. State, 420
S.W.3d 812, 816 (Tex. Crim. App. 2013)). “Jury-charge error is egregiously harmful if it affects

the very basis of the case, deprives the defendant of a valuable right, or vitally affects a defensive

theory.” State v. Ambrose, 487 S.W.3d 587, 597 (Tex. Crim. App. 2016) (quoting Marshall, 479
S.W.3d at 843). In conducting an egregious-harm analysis, we consider the entire jury charge, the

state of the evidence, the closing arguments of the parties, and any other relevant information in

the record. Arteaga v. State, 521 S.W.3d 329, 338 (Tex. Crim. App. 2017). We must “review the

relevant portions of the entire record to determine whether [a defendant] suffered actual harm, as

opposed to theoretical harm, as a result of the error.” Ambrose, 487 S.W.3d at 598.

       One or more of three conduct elements may be involved in an offense: (1) the nature of

the conduct, (2) the result of the conduct, and (3) the circumstances surrounding the conduct.

Price, 457 S.W.3d at 441; Cook v. State, 884 S.W.2d 485, 487 (Tex. Crim. App. 1994) (internal

citations omitted). The culpable mental state definitions in the charge must be tailored to the

conduct elements of the offense. See Cook, 884 S.W.2d at 487–88; see also Price, 457 S.W.3d at

                                                –12–
441. Aggravated robbery contains all three conduct elements. See Ash v. State, 930 S.W.2d 192,

195 (Tex. App.—Dallas 1996, no pet.). Causing bodily injury or fear of bodily injury is a result-

of-conduct element; unlawful appropriation is a nature-of-conduct element; and causing injury or

fear of injury to occur in the course of committing a theft is a circumstances-surrounding-conduct

element. Id.

       With respect to his conviction for aggravated robbery, Chatman contends the trial court

failed to properly limit the mental state definitions of “intentionally” and “knowingly” in the jury

charge to their applicable conduct elements. Chatman argues he was egregiously harmed by the

error because the charge authorized a conviction for “making a threat,” rather than for the “result

of a threat,” lowering the State’s burden of proof as to the culpable mental state. The State

concedes the trial court failed to properly limit the mental state definitions, but argues Chatman

was not egregiously harmed by the error.

       Even assuming the jury charge failed to properly limit the mental state definitions of

“intentionally” and “knowingly,” we cannot conclude Chatman has established he was egregiously

harmed by the error. As charged in this case, a person commits aggravated robbery if, in the course

of committing theft of property and with intent to obtain or maintain control of the property, he

intentionally or knowingly threatens or places a person in fear of imminent bodily injury or death

and uses or exhibits a deadly weapon in the course of the offense. See TEX. PENAL CODE ANN.

§§ 29.02(a)(2), 29.03(a)(2). The evidence at trial showed Chatman and two other intruders

conducted a home invasion, demanding money and the location of a safe, and stole a cell phone

and car keys. The intruders punched Woods in the face, fracturing her nose, pointed a handgun

in Woods’s face, hit Vita on the head with a handgun, fought with Greer, hit Greer on the head

with a handgun, and fired shots. Given the evidence presented at trial, it is highly unlikely that the

failure to limit the mental state definitions in the jury charge caused Chatman actual harm. See

                                                –13–
Arrington v. State, 451 S.W.3d 834, 841 (Tex. Crim. App. 2015) (mandating that, in considering

state of evidence, we “determine whether the evidence made it more or less likely that the jury

charge caused appellant actual harm”).

         In considering the closing arguments of the parties, “we look to whether any statements

made by the State, appellant, or the court during the trial exacerbated or ameliorated error in the

charge.” Id. at 844. Chatman’s counsel argued there was “[no] testimony from any codefendant

that [said] . . . when we went in, the intent was specifically to rob,” and that “[w]ithout you knowing

the intent, for all we know, based on the evidence that the State has presented, there was a beef

going on of some sort and the intent was to fight in some manner.”                 Chatman’s counsel

subsequently repeated this argument, stating, “It’s a personal beef. It’s a personal beef. This was

about fighting.” The State responded that Chatman and the two other intruders entered the

apartment to steal money and a safe. Neither the State nor the defense focused on the mental states

set out in the jury charge.

         As to any other relevant information in the record, there is nothing that reflects that the jury

was so confused by the complained-of instruction that Chatman was denied a fair and impartial

trial.

         Based on our examination of the entire record, we conclude Chatman was not egregiously

harmed as a result of the trial court’s failure to limit the definitions of the culpable mental states

to the conduct elements of aggravated robbery. We resolve Chatman’s third issue in Case No. 05-

18-00020-CR against him.

         With respect to his conviction for aggravated assault against Woods, Chatman argues he

was charged by indictment with “aggravated robbery,” and the trial court erred by not limiting the

culpable mental states required for each of the “three conduct elements [that] are involved in

aggravated robbery offenses,” i.e., (1) the nature of the conduct, (2) the result of the conduct, and

                                                  –14–
(3) the circumstances surrounding the conduct, in the jury charge. Chatman avers the jury charge

did not properly “limit the culpable mental states to their relevant conduct elements,” and “[did]

not describe the manner and means Chatman used to commit the robbery . . . .”

       Chatman, however, was not convicted of aggravated robbery of Woods and has failed to

provide any substantive analysis regarding how any error by the trial court in failing to limit the

definitions of the mental states in the jury charge on the aggravated assault charge caused him

egregious harm. By failing to provide any argument or authority with respect to the jury charge

on the aggravated assault charge, Chatman has waived any error due to inadequate briefing. See

TEX. R. APP. P. 33.1(h); Russeau v. State, 171 S.W.3d 871, 881 (Tex. Crim. App. 2005). We

resolve Chatman’s third issue in Case No. 05-18-00021-CR against him.

                                    Case No. 05-18-00022-CR

                               Issue 1: Sufficiency of the Evidence

       In his sole issue relating to Case No. 05-18-00022-CR, Chatman contends the evidence is

insufficient to prove Officer Pride was attempting to lawfully detain Chatman at the time he fled.

       In determining whether the evidence is sufficient to support a conviction, we consider all

the evidence in the light most favorable to the verdict and determine whether, based on that

evidence and reasonable inferences therefrom, a rational fact finder could find the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

Zuniga v. State, 551 S.W.3d 729, 732 (Tex. Crim. App. 2018). Under this standard, the trier of

fact has the responsibility to resolve conflicts in the testimony, weigh the evidence, and draw

reasonable inferences from basic facts to ultimate facts. Zuniga, 551 S.W.3d at 732. Each fact

need not point directly and independently to the guilt of the appellant, as long as the cumulative

force of all the incriminating circumstances is sufficient to support the conviction. Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). If the record supports conflicting inferences, we


                                                –15–
presume the fact finder resolved the conflicts in favor of the verdict and defer to that determination.

Jackson, 443 U.S. at 326; Zuniga, 551 S.W.3d at 733. The fact finder is the exclusive judge of

credibility and weight to be attached to the testimony of witnesses, and can choose to believe all,

some, or none of the testimony presented by the parties. See Zuniga, 551 S.W.3d at 733; Temple

v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013). Circumstantial evidence is as probative as

direct evidence in establishing a defendant’s guilt, and circumstantial evidence alone can be

sufficient to establish guilt. Zuniga, 551 S.W.3d at 73. On appeal, the same standard of review is

used for circumstantial and direct evidence cases. Hooper, 214 S.W.3d at 13.

       The statute governing the offense of evading arrest or detention provides “[a] person

commits an offense if he intentionally flees from a person he knows is a peace officer . . .

attempting lawfully to arrest or detain him.” TEX. PENAL CODE ANN. § 38.04(a). Chatman

contends the State did not lawfully detain him. The jury, however, heard testimony that Officer

Pride and his partner saw three black males, including Chatman, walked up to them, and asked if

they could talk to them. Officer Pride’s partner asked if the three individuals knew anything about

the recent robberies, and they replied they did not. During the conversation, the officers asked for

the names of the individuals, which they voluntarily provided. The testimony indicates Officer

Pride merely spoke to Chatman and did not display a weapon, physically touch Chatman, or act in

a threatening manner. At no time did Chatman tell Officer Pride he wanted to leave. Officer Pride

attempted to arrest Chatman only after Chatman voluntarily provided his identification, Officer

Pride checked his computer and learned there was an outstanding warrant for Chatman’s arrest,

Officer Pride asked Chatman to roll up his sleeves—which Chatman did voluntarily—to confirm

whether the tattoos on Chatman’s forearms matched the description in the warrant, and Officer

Pride verified on his computer that Chatman had an arrest record with a matching photograph,




                                                –16–
confirming Chatman’s identity. When Officer Pride attempted to execute an arrest warrant,

Chatman fled.

       As the sole trier of fact and credibility of the witnesses, the jury was free to believe or

disbelieve Officer Pride’s testimony. See Temple, 390 S.W.3d at 360. After considering all the

evidence in the light most favorable to the verdict, based on the evidence and reasonable inferences

therefrom, we conclude a rational jury could find Officer Pride was executing an arrest warrant

when Chatman fled. We resolve Chatman’s sole issue in Case No. 05-18 00022-CR against him.

       We affirm the trial court’s judgments.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



Do Not Publish
Tex. R. APP. P. 47

180020F.U05




                                                –17–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JACK ANTHONY CHATMAN JR.,                          On Appeal from the 292nd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-20589-V.
 No. 05-18-00020-CR        V.                       Opinion delivered by Justice Fillmore,
                                                    Justices Lang and Schenck participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of December, 2018.




                                            –18–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JACK ANTHONY CHATMAN JR.,                          On Appeal from the 292nd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-20590-V.
 No. 05-18-00021-CR        V.                       Opinion delivered by Justice Fillmore,
                                                    Justices Lang and Schenck participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of December, 2018.




                                            –19–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JACK ANTHONY CHATMAN JR.,                          On Appeal from the 292nd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F17-52715-V.
 No. 05-18-00022-CR        V.                       Opinion delivered by Justice Fillmore,
                                                    Justices Lang and Schenck participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of December, 2018.




                                            –20–